DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-14 are drawn to a system and method, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1 and 8 recite steps/functions to generate (300) an unauthorized imaging order (122) for a patient from a follow-up recommendation for the patient, wherein the unauthorized imaging order comprises at least one selected from a group comprised of a first anatomy, a first modality and a time interval; receive (320) an authorized imaging order (110) for the patient which includes a second anatomy and a second modality; and in response to an imaging examination of the patient according to the authorized imaging order and a determined overlap of the authorized imaging order and the unauthorized imaging order, acknowledge (360) that the follow-up recommendation has been satisfied by modifying a status of the unauthorized imaging order.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “processor” that is “configured to” perform the claimed functions (claims 1-7), and “using a configured processor” to perform at least some of the claimed steps (claim 8-14), are additional elements that are recited at a high level of generality (e.g., the “processor” performs the claimed functions through no more than a statement that it is “configured to” execute said functions, and similarly, some method steps are performed with the aid of “a configured processor” through no more than a statement than the process is “us[ed]”) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “processor” language is incidental to the functions/steps it is “configured to”/being “us[ed]” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: 
Page 9, lines 21-24, where “…a configured computer processor 182, such as a digital processor, a microprocessor, an electronic processor, an optical processor, a multi-processor, a distribution of processors including peer-to-peer or cooperatively operating processors, client-server arrangement of processors over a network 188, and the like…”
Page 10, lines 1-16, where “computer processor 182 executes at least one computer readable instruction stored in the computer readable storage medium 184 (which excludes transitory medium), such as an optical disk, a magnetic disk, semiconductor memory of a computing device with the configured processor 182, and/or other non-transitory medium to perform the disclosed techniques. The configured processor 182 may also execute one or more computer readable instructions carried by a carrier wave, a signal or other transitory medium. The lines between components in represented in the diagram of FIGURE 1 represent communications paths. The configured processor 182, the display device 132, and the input device(s) 134 can comprise a computing device 180, such as a console, a laptop computer, desktop computer, tablet computer, smartphone, body worn computing device, server, distributed or cooperative arrangement of computing devices, combinations thereof, and the like. The display device 132 is suitably embodied by a computer display, smartphone display, projector, body worn display, television (TV), combinations thereof, and the like. The input device 134 is suitably embodied by a keyboard, a mouse, a trackball, a microphone, combinations thereof, and the like.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-7 and 9-14, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claims 15-20 are additionally rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter. Considered in the alternative from above, the claim(s) does/do not fall within at least per se.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. 
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2014/0200921 to Hamill.

As per claim 1, Hamill teaches a system (100), comprising: a processor (182) configured to (see: Hamill, paragraph 32, is met by processor and memory): 
generate (300) an unauthorized imaging order (122) for a patient from a follow-up recommendation for the patient, wherein the unauthorized imaging order comprises at least one selected from a group comprised of a first anatomy, a first modality and a time interval (see: Hamill, Fig. 4, ele. X-ray abdomen; and paragraph 34 and 36, is met by medical practitioner enters additional/new orders, where the medical orders can include imaging orders); 
receive (320) an authorized imaging order (110) for the patient which includes a second anatomy and a second modality (see: Hamill, Fig. 4, ele. Ultrasound abdomen, MRI abdomen; and paragraph 40, is met by existing medical orders, where the medical orders can include imaging orders); and 
in response to an imaging examination of the patient according to the authorized imaging order and a determined overlap of the authorized imaging order and the unauthorized imaging order (see: Hamill, paragraph 42 and 47-48, is met by the processor retrieves the same type or similar orders from the medical orders database and compares the similar medical orders corresponding to the new medical order in database to the existing orders of the same medical order type or types, the similar medical orders are orders that may be medically similar to the new medical order, rendering the new order unnecessary or repetitive), acknowledge (360) that the follow-up recommendation has been satisfied by modifying a status of the unauthorized imaging order (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; and paragraph 40 and 47-49, is met by the medical practitioner can modify the order or discontinue the order by activating the remove button, removing the order from screen).

As per claim 2, Hamill teaches the invention as cited, see discussion of claim 1, and further teaches: 
a database comprising an electronic memory configured to store the generated unauthorized imaging order, wherein the database includes a plurality of unauthorized imaging orders (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; Fig. 7; and paragraph 45 and 49, is met by the save work button, when the new order is saved, the order is stored in the patient database, which stores a plurality of existing medical orders); and 
wherein the processor is further configured to store the generated unauthorized imaging order in the database (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; paragraph 49, is met by the save work button, when the new order is saved separately from signing, the order is stored in the patient database).

As per claim 3, Hamill teaches the invention as cited, see discussion of claim 1, and further teaches: 
wherein the processor is further configured to compare (330) at least the first anatomy and the first modality of the unauthorized imaging order with the second anatomy and the second modality of the authorized imaging order and determine an overlap between the unauthorized imaging order and the authorized order (see: Hamill, Fig. 4, ele. X-ray abdomen, Ultrasound abdomen, MRI abdomen; and paragraph 30, 42, and 47-48, is met by the processor retrieves the same type or similar orders from the medical orders database and compares the similar medical orders corresponding to the new medical order in database to the existing orders of the same medical order type or types, the similar medical orders are orders that may be medically similar to the new medical order, rendering the new order unnecessary or repetitive, where imaging procedures which acquire duplicate images of the same sector of the patient can also be duplicative).

As per claim 4, Hamill teaches the invention as cited, see discussion of claim 3, and further teaches: 
wherein the processor is further configured to use a hierarchy of anatomy and a set of rules to determine the overlap of the first anatomy from the unauthorized imaging order and the second anatomy of the unauthorized order by a common anatomy according to a next level of the hierarchy of anatomy of the first anatomy and the second anatomy, wherein the next level of the hierarchy of anatomy is according to an ontology (see: Hamill, Fig. 4, ele. X-ray abdomen, Ultrasound abdomen, MRI abdomen; and paragraph 30, 42, and 47-48, is met by parse the entered text string and compare either the entire text string or portions of the text string to known orders, where rules can be provided specifying the degree of similarity between the text string or text string portion and a known order to trigger identification as a possible match, and where an existing order of the same or closest medical order type, or if no identical match is found, similar medical orders are matched).

As per claim 7, Hamill teaches the invention as cited, see discussion of claim 1, and further teaches: 
wherein the first modality and the second modality comprise at least one selected from a group comprised of Computed Tomography (CT), Magnetic Resonance (MR), Positron Emission Tomography (PET), Single Proton Emission Computed Tomography (SPECT), and Ultrasound (US) (see: Hamill, Fig. 4, ele. X-ray abdomen, Ultrasound abdomen, MRI abdomen).

Claims 8-11, 14-17, and 20 repeat the subject matter of claims 1-4 and 7. Claims 1-4 and 7 have been shown to be fully disclosed by the teachings of Hamill as rejected above; as such, claims 8-11, 14-17, and 20 are rejected here for the same reasons given in the above rejections of claims 1-4 and 7, which are incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0200921 to Hamill in view of U.S. Patent Application Publication 2013/0188878 to Kacenjar.

As per claim 5, Hamill teaches the invention as cited, see discussion of claim 3, and further teaches: 
wherein the processor is further configured to select (340) an imaging protocol (142) based on the combination of the unauthorized imaging order and an authorized order (110) for the imaging examination, wherein the selected protocol includes imaging parameters of the medical imaging device (125) that images both the first anatomy of the unauthorized imaging order and the second anatomy of the authorized imaging (see: Hamill, Fig. 4, ele. X-ray abdomen, Ultrasound abdomen, MRI abdomen; and paragraph 30, 34, 37, and 49, is met by medical orders that can be imaging orders, and imaging procedures, where medical orders database can include a listing of known medical orders including a standardized listing of medical order types, specific medical orders that correlate to the medical order type, and also, a list of medically similar orders that are pre-determined to be sufficiently medically similar to the corresponding order, wherein when the new order is saved, and the order is signed, the order is stored in the patient database with the corresponding medical order type)
Hamill fails to specifically teach the following limitations met by Kacenjar as cited: 
order and the medical imaging device includes the first modality and the second modality (see: Kacenjar, paragraph 36, 40, and 76, is met by appropriate imaging protocols for a multiple modality image collection device)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the imaging order and procedures as taught by Hamill to include an appropriate imaging 

Claims 12 and 18 repeat the subject matter of claim 5. Claims 5 has been shown to be fully disclosed by the teachings of Hamill and Kacenjar as rejected above; as such, claims 12 and 18 are rejected here for the same reasons given in the above rejection of claim 5, which is incorporated herein.

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0200921 to Hamill in view of U.S. Patent Application Publication 2011/0010195 to Cohn.

As per claim 6, Hamill teaches the invention as cited, see discussion of claim 2, and further teaches: 
wherein the processor is further configured to: search the database for unauthorized orders that are open and within a predetermined threshold of the time interval (see: Cohn, Fig. 10; and paragraph 83, 91, 104, 107-108, 112, is met by filtering radiology medical records that have been created, updated, or modified within a time period), and 
send an event notice (200) for each open unauthorized order within the predetermined threshold of a corresponding time interval (see: Cohn, Fig. 15; and paragraph 83, 91, 104, 107-108, 112, is met by system indication and updating of status of reference information related to medical records including whether the medical record has been completely updated or whether the medical record is currently in use).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical orders records as taught by Hamill to include filtering radiology medical records 

Claims 13 and 19 repeat the subject matter of claim 6. Claims 6 has been shown to be fully disclosed by the teachings of Hamill and Cohn as rejected above; as such, claims 13 and 19 are rejected here for the same reasons given in the above rejection of claim 6, which is incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ROBERT A SOREY/Primary Examiner, Art Unit 3626